DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 25-36 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New grounds of rejections are presented below to address the new limitation of “a compaction device located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure orthogonal to the carrier substrate to increase a compaction of a material deposited by the plurality of dispensing devices to a predetermined compaction range”; and new claims 33-36.

Note on Interview
Applicants repeatedly mischaracterize the interview in their Reply filed 09/08/2021.  They state that “[d]uring the interview, the outstanding rejection was discussed, and agreement was reached” (Reply, pg. 4); and ‘[a]ccordingly, and as agreed with the Examiner, Hays fails to teach "a compaction device located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure no agreement was reached.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “the plurality of dispensing devices downstream from the plurality of dispensing 	devices”
In claim 25, the configuration of the “dispensing devices” (DD) are confusing.  Claim 25 states “a compaction device located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices.”  This clause is a run-on sentence that creates confusion as to the location of the DDs.  Specifically, it is not clear how the plurality of DDs (“the plurality of dispensing devices”) are “downstream from the plurality of dispensing devices”) because they cannot simultaneously be in two places at once.
B. “Dispensing Controller”
In claims 28-30, the metes and bounds of “dispensing controller” are unclear because the specification never describes or provides exemplary structures for dispensing controllers configured to “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  Instead, the specification only repeats this claim language, and provide one non-descript, vague drawing of the following (Fig. 16, item 22):

    PNG
    media_image1.png
    63
    116
    media_image1.png
    Greyscale
.
From this vague figure, it is impossible to determine how the generic “dispensing controller” is configured to “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  Item 22 looks like it could be depicting a wheel of some sort, but there is no other structure provided, much less any connection between particular structural features of item 22 and the functions of “meter an amount of fluidized particles dispensed onto the carrier substrate” or “control the uniformity of material in the plurality of material storage devices.”  
	For purposes of prior art, the Office interprets the “dispensing controller” as anything round as in item 22 of Figure 16.
C. “compliant pressure cuff”
	In claim 34, the metes and bounds of “compliant pressure cuff” are unclear because this phrase is never used in the prior art other than Applicant’s own application (EAST search “(compliant adj pressur$3 adj cuff)”; google search “compliant pressure cuff”).  The only close example of a “compliant pressure cuff” is a blood pressure monitor cuff.  However, a blood pressure monitor cuff is irrelevant to the instant 3D printer.  For example, how would a cuff be strapped around the conveyor of the claimed 3D electrophotography printer without getting stuck to the conveyor and preventing use of downstream stations?  None of Applicant’s own applications explain, much less define a “compliant pressure cuff” (see US 20190375159 A1; US 20200108553 A1; US 20200171752 A1; US 20200298477 A1).  Finally, the instant specification mentions “compliant pressure cuff” once: “the compaction device 30 can include a compliant pressure cuff” (para. 0080).  None of the figures disclose a “compliant pressure cuff,” rather only roller 30.  Thus, it is not clear what is a compaction device that is a “compliant pressure cuff” in the context of the claimed 3D printer.
D. “vibratory energy source”
	In claim 35, the metes and bounds of the compaction device that is a “vibratory energy source” are unclear because this phrase is never used in the prior art other than Applicant’s own application.  Applicant’s own applications and the instant specification mentios vibrating compaction device once: “The compaction device 30 can also include a settling device configured to provide vibration. The vibration of the compaction device 30 can improve the distribution and compaction of the fluidized material” (para. 0080; see US 20190375159 A1; US 20200108553 A1; US 20200171752 A1; US 20200298477 A1).  This only states that the vibration .

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 25-33 and 36 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HAYS (US 2016/0243764).
	As to claims 25 and 27, HAYS teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a 

    PNG
    media_image2.png
    637
    734
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    470
    717
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16
	As to claim 26, HAYS teaches jetted binder printer (paras. 0007, 0073).
	As to claims 28-30 HAYS teaches dispensing controller (wheels/DD in Figs. 1, 2, 6).
	As to claim 31, HAYS teaches a roller (drum 12; Figs. 1, 2, 6).
	As to claim 32, HAYS teaches fluidized powder (paras. 0065-73).
	As to claim 33, HAYS teaches controller configured to control the predetermined compaction range of each material layer (development system 26 with wheels/DD in Figs, 1-2, 6 that control thickness of toner for downstream fusing roller 36; para. 0048, for example).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that using the generically-claimed “compaction device” necessarily results in the result of claim 36.  Thus, claim 36 is rejected for the same reasons as claim 25 because the intended results fails to distinguish over the prior art.

Claims 25-34 and 36 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HANSON (US 2013/0077997).
	As to claims 25, HANSON teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices (development stations 648 and 740 which contain material storage containers and dispensing wheels with different materials; Fig. 7, paras. 0023, 0026-27); and a compaction device 617/616 located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure orthogonal to the carrier substrate to increase a compaction of a material deposited by the plurality of dispensing devices to a predetermined compaction range (Fig. 7, paras. 0077-82).  The following structures are material storage devices and corresponding dispensing devices because they are the same structures as shown in the instant figures (compare HANSON Fig. 7 to instant Fig. 16):

    PNG
    media_image5.png
    579
    758
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16
	As to claim 26, HANSON teaches jetted binder printer (para. 0002).
	As to claim 27, HANSON teaches materials in the plurality of material storage devices are different than one another (paras. 0023, 0026-27).
	As to claims 28-30 HANSON teaches dispensing controller configured to meter or control uniformity of powder material (wheels/DD in Fig. 7; paras. 0026-27, 0077-82).
	As to claim 31, HANSON teaches dispensing device is a roller (DD in annotated Fig. 7, above is a roller/wheel).
	As to claim 32, HANSON teaches fluidized powder (paras. 0026-27, 0077-82).
	As to claim 33, 0026-27, 0077-82 teaches dispensing controller configured to control the predetermined compaction range of each material layer (development stations 648 and 740 with wheels/DD in Fig. 7 that control thickness of toner for downstream compaction device 617/616; paras. 0026-27, 0077-82, for example).
	As to claim 34, HANSON teaches compaction/pressure plate assembly 617/616 (Fig. 7).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical .

Claims 25-34 and 36 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BATCHELDER (US 2019/0202125, effective filing 12/29/2017).
	As to claims 25, BATCHELDER teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices and a plurality of dispensing devices corresponding to one of the plurality of material storage devices (EP engines 12a-d which contain dual component development stations with material storage containers and dispensing wheels; Figs. 1-2, paras. 0051, 0056-57); and a compaction device 70 located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure orthogonal to the carrier substrate to increase a compaction of a material deposited by the plurality of dispensing devices to a predetermined compaction range (Fig. 1, paras. 0006, 0067-76, 0086-87, 0092-93).  The following structures are material storage devices and corresponding dispensing devices because they are the same structures as shown in the instant figures (compare BATCHELDER Figs. 1-2 to instant Fig. 16):

    PNG
    media_image6.png
    587
    551
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    413
    747
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16
	As to claim 26, BATCHELDER teaches jetted binder printer (para. 0003).

	As to claims 28-30 BATCHELDER teaches dispensing controller configured to meter or control uniformity of powder material (wheels/DD in Fig. 2; paras. 0051-52, 0056-57).  Paragraph 0057 also states “Each development station 58 may also include one or more devices for transferring the charged particles of the support material 66p or 66s to the surface 46, such as conveyors, fur brushes, paddle wheels, rollers, and/or magnetic brushes.”
	As to claim 31, BATCHELDER teaches dispensing device is a roller (para. 0057, for example).
	As to claim 32, BATCHELDER teaches fluidized powder (binder jetting; para. 0003).
	As to claim 33, BATCHELDER teaches dispensing controller configured to control the predetermined compaction range of each material layer (development stations 648 and 740 with wheels/DD in Fig. 7 that control thickness of toner for downstream compaction device 617/616; paras. 0026-27, 0077-82, for example).
	As to claim 34, BATCHELDER teaches compaction/pressure plate assembly 70 (Fig. 1).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that .

Claims 25, 27-31, 33-34 and 36 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SHAFIR (US 2019/0134706, effective filing 11/07/2017).
	As to claims 25, SHAFIR teaches a three-dimensional, additive manufacturing system comprising: a printer module to form a sequence of patterned single-layer objects on a carrier substrate, the printer module comprising a plurality of material storage devices (hopper unit 213/1114a-b) and a plurality of dispensing devices (rotating photoconductive or photosensitive component such as a photoconductive or photosensitive drum 214/1114a-b) corresponding to one of the plurality of material storage devices (Figs. 2C, 11, paras. 0056-82); and a compaction device 1120 located at a distance from the plurality of material storage devices and the plurality of dispensing devices downstream from the plurality of dispensing devices, the compaction device being configured to apply a controlled pressure orthogonal to the carrier substrate to increase a compaction of a material deposited by the plurality of dispensing devices to a predetermined compaction range (Figs. 2, 11, 12, paras. 0124-26, 0128, 0132).  The following structures are material storage devices and corresponding dispensing devices because they are the same structures as shown in the instant figures (compare SHAFIR Figs. 1-2 to instant Fig. 16):

    PNG
    media_image8.png
    618
    700
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    610
    654
    media_image9.png
    Greyscale



    PNG
    media_image4.png
    333
    493
    media_image4.png
    Greyscale

Instant Fig. 16

	As to claims 28-30 SHAFIR teaches dispensing controller configured to meter or control uniformity of powder material (drum 214; paras. 0053-67, 0070, 0089-0105).  
	As to claim 31, SHAFIR teaches dispensing device is a roller (drum; para. 0056, for example).
	As to claim 33, SHAFIR teaches dispensing controller configured to control the predetermined compaction range of each material layer (drums 1114a-b in Fig. 11 that control thickness of powder for downstream compaction device 1120; paras. 0129, for example).
	As to claim 34, SHAFIR teaches compaction/pressure plate assembly 1120 (Fig. 11).
	As to claim 36, this only states an intended result of the compaction device and fails to recite any further structures for the “compaction device.”  Claim 36 states that “the compaction device is configured to compact the material to a density of at least 40% of a theoretical density.”  Nothing in the claims or specification require a specific “theory.”  Thus, the theoretical density is any subjective density.  It is also noted that the specification indicates that using the generically-claimed “compaction device” necessarily results in the result of claim 36.  Thus, claim 36 is rejected for the same reasons as claim 25 because the intended results fails to distinguish over the prior art.

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over HAYS (US 2016/0243764), in view of HANSON (US 2013/0077997), BATCHELDER (US 2019/0202125, effective filing 12/29/2017) and SHAFIR (US 2019/0134706, effective filing 11/07/2017).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar compaction plates for the compaction roller of HAYS to similarly compact/pressure powders in 3D electrophotography printers with a reasonable expectation of success.
As to claim 25 HAYS teaches the elements of this claim as explained above.
HAYS does not explicitly teach wherein the compaction device comprises a pressure plate assembly.
However, a skilled artisan would have been motivated to substitute pressure plate assembly for the pressure roller of HAYS to achieve the same compaction purpose in the same 3D electrophotography printers.  HANSON teaches 3D electrophotography printers with compaction plate (compaction device 617/616; Fig. 7, paras. 0077-82); as does BATCHELDER (compaction device 70; Fig. 1, paras. 0006, 0067-76, 0086-87, 0092-93); and SHAFIR (compaction device 1120; Figs. 2, 11, 12, paras. 0124-26, 0128, 0132).  In other words, HANSON, BATCHELDER and SHAFIR demonstrate that a skilled artisan would have been motivated to substitute pressure plates for the rollers of HAYS to achieve the same compaction purpose.
prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar compaction plates for familiar compaction rollers in 3D electrophotography printers to achieve the same compaction purpose a reasonable expectation of success.

Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over HAYS (US 2016/0243764), in view of BIERSCHENK (US 20110094192).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar vibrating settling devices for the compaction roller of HAYS to similarly compact/pressure powders in 3D electrophotography printers with a reasonable expectation of success.
As to claim 25 HAYS teaches the elements of this claim as explained above.
HAYS does not explicitly teach wherein the compaction device comprises a vibratory energy source, which is disclosed in the specification as a settling device.
However, a skilled artisan would have been motivated to substitute settling device for the pressure roller of HAYS to achieve the same compaction purpose in the same 3D electrophotography printers.  BIERSCHENK teaches a method to compact items “by jostling and/or vibrating the settling device [207/304]” (Abstract and Figs. 2-4).  
The Office follows the following guidance as to analogous prior art:
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

	Any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.

MPEP § 2141.01(a).  The Specification states that the settling device is used to compress material (para. 0080).  In other words, the problem to be solved is to substitute techniques for compacting.   BIERSCHENK demonstrates that a skilled artisan would have been motivated to substitute settling device for the rollers of HAYS to achieve the same compaction purpose.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar settling device for familiar compaction .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743